Citation Nr: 1738960	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-30 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling prior to October 13, 2015, and as of June 1, 2017, to include the issue of the propriety of a reduction from 100 percent to 50 percent, with an effective date of June 1, 2017.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In December 2010, the RO granted service connection for PTSD, evaluated as 30 percent disabling.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 30 percent.  The subsequent administrative history of this issue is discussed infra.

In August 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript has been associated with the record.  

In June 2014, and April 2015, the Board remanded this claim for additional development.  


FINDINGS OF FACT

1.  Prior to October 13, 2015, the Veteran's service-connected PTSD is shown to have been productive of symptoms that included nightmares, flashbacks, anger and social isolation, but it is not shown to have resulted in more than occupational and social impairment with reduced reliability and productivity.  

2.  In June 2016, the RO increased the Veteran's evaluation for service-connected PTSD to 100 percent, effective October 13, 2015.

3.  In a February 2017 rating decision, the RO determined that its June 2016 rating decision was based on clear and unmistakable error, and reduced the Veteran's rating for his service-connected PTSD, from 100 percent to 50 percent, with an effective date of  June 1, 2017.  

4.  The RO's June 2016 rating decision, which increased the Veteran's rating for his service-connected PTSD, from 50 percent to 100 percent, with an effective date of October 13, 2015, was not based on clear and unmistakable error.  

5.  The Veteran's service-connected disabilities are shown to preclude obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to October 13, 2015, the criteria for an initial evaluation in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 42, 4.3, 4.7, 4.10, 4.21, 4.130 Diagnostic Code 9411 (2016).  

2.  The rating decision of February 2017 improperly reduced the Veteran's evaluation for service-connected PTSD from 100 percent to 50 percent, with an effective date of  June 1, 2017.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (d) (2016).

3.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to an increased initial evaluation for service-connected PTSD, currently evaluated as 50 percent disabling prior to October 13, 2015, and as of June 1, 2017, to include the issue of the propriety of a reduction from 100 percent to 50 percent, with an effective date of June 1, 2017.  During his hearing, held in August 2012, the Veteran testified that he has symptoms that include daily anxiety attacks, flashbacks, and nightmares.  He stated that he rarely slept for more than two hours at one time, with an average of about three to five hours of sleep per night.  He further reported having emotional numbness, avoiding people, auditory and visual hallucinations, and poor concentration and memory.  He drank alcohol to deal with his symptoms.  He was fired from his last job after five years, due to his PTSD symptoms.  

The Veteran has submitted several lay statements, to include from his co-workers, and a long-time acquaintance of 25 years, received in October 2012, in which the authors state that the Veteran's symptoms include severe sleep difficulties, poor concentration, and problems with memory.  A statement from A.S. asserts that the Veteran was fired from his job due to his symptoms.  A statement from J.B. reports that the Veteran was let go "due to his lack of organizational skills," and that he had a poor memory and concentration, and that he "posed a potential hazard to other employees."  

The relevant history of this claim is as follows: the Veteran's discharge (DD Form 214) shows that his awards include that Combat Action Medal, the Combat Air Crew Insignia, an Air Medal, the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal.  His service treatment records and post-service reports indicate that while he was in Vietnam, he had service with a Marine Reconnaissance Unit for about 12 months, followed by duties in an aviation unit for about eight months.  

In December 2010, the RO granted service connection for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling, with an effective date for service connection of July 14, 2010.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 30 percent.  

In December 2014, the RO increased the Veteran's evaluation to 50 percent, with an effective date of July 14, 2010.

In June 2016, the RO increased the Veteran's evaluation to 100 percent, with an effective date of October 13, 2015.

In August 2016, the RO notified the Veteran that it had determined that its June 2016 had been based on clear and unmistakable error, and that it proposed to reduce his evaluation to 50 percent.  

In February 2017, the RO determined that its June 2016 rating decision was based on clear and unmistakable error, and reduced the Veteran's rating for his service-connected PTSD, from 100 percent to 50 percent, with an effective date of  June 1, 2017.  

As a 100 percent evaluation is in effect from to October 13, 2015 to June 1, 2017, the Veteran's increased initial evaluation claim is moot during this time period, and the Board will not further discuss the evidence during this time, except as noted. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

PTSD, under Diagnostic Code (DC) 9411, is rated by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.   

Under 38 C.F.R. § 4.130, DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

Under 38 C.F.R. § 4.130, DC 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Under 38 C.F.R. § 4.130, DC 9411 a 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2016). The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

Given the foregoing history, the Board will first determine whether an initial evaluation in excess of 50 percent is warranted prior to October 13, 2015, followed by a determination of whether the RO's reduction of the Veteran's PTSD rating from 100 percent to 50 percent, with an effective date of June 1, 2017, was proper.

Prior to October 13, 2015

With regard to the history of the disability in issue, the Veteran's medical reports show that he first received psychiatric treatment in 2010; there is no history of hospitalization for psychiatric symptoms.  See 38 C.F.R. § 4.1 (2016).  

VA progress notes show that the Veteran received ongoing treatment for psychiatric symptoms.  His GAF scores ranged between 45 and 58.  His medications included Seroquel, lorazepam, and hydroxyzine.  

A VA PTSD examination report, dated in November 2010, shows the following: the Veteran reported that he had been divorced for 24 years, and that he lived alone.  He has one child, a son.  He had worked as an iron worker for most of his life, with one employer since 2004, which he had left following a motorcycle accident in July 2010.  He reported that his symptoms had worsened since his accident.  He has problems getting close to people.  He has few friends, whom he felt were more properly characterized as acquaintances.  He frequently isolated himself and avoided relationships, and had difficulty finding pleasure in most activities.  He had symptoms that included mood swings, difficulty concentrating, irritability, and problems with anger and dealing with authority.  He had a long history of alcohol use that periodically interfered with job functioning.  He had moderate to severe psychological distress since his service.  He rarely slept more than two hours in a row.  He had fleeting thoughts of suicidal ideation.  He had a history of fix or six DUIs (driving under the influence) with the most recent arrest in 2002.  The examiner stated that his prominent symptoms included intrusive thoughts, to include daily nightmares, recurrent and intrusive recollections of events during service, and intense psychological distress upon exposure to thoughts, feelings, or other cues that reminded him of trauma, usually accompanied by anxiety attacks and/or periods of depression, avoidance symptoms, anhedonia, social isolation and withdrawal, and arousal symptoms, to include disrupted sleep.  

On examination, the Veteran presented as well-groomed.  He was alert and oriented in all spheres.  Rapport was easily established and maintained throughout the
Evaluation.  Speech was within normal limits.  Mood was dysphoric.  Affect was appropriate to content.  He teared up on several occasions but managed to
maintain composure throughout the evaluation.  Thought processes were logical, coherent and goal directed and thought content was within normal limits.  There was no evidence of auditory or visual hallucinations.  The Veteran denied suicidal and homicidal ideation.  Insight and judgment appeared to be grossly intact.  The Axis I diagnoses were chronic PTSD, moderate recurrent major depressive disorder, and alcohol dependence.   The Axis IV diagnosis was a GAF score of 55.  According to the examiner, the PTSD symptoms and depression are likely having a moderate impact on the Veteran's ability to maintain steady employment, maintain close interpersonal relationships, and his social life, as he has no friends and
often isolates himself from others.  His PTSD appears to result in reduced reliability and productivity in work efficiency.  

A VA PTSD disability benefits questionnaire (DBQ) dated in September 2014, shows that the examiner indicated that the Veteran's claims file and VA e-folder (VBMS and Virtual VA) had been reviewed.  The Veteran's symptoms were noted to include nightmares, intrusive thoughts, avoidance of thoughts and people associated with trauma, hypervigilance, an exaggerated startle response, depressed mood, sleep disturbance, lack of concentration, flat affect, and anhedonia.

His symptoms were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner stated that the Veteran's social function remained unchanged since his last examination. The Veteran reported having a good relationship with his adult son, and that he was in an over four-year relationship with his girlfriend, although there were difficulties in the relationship due to his irritability.  The Veteran endorsed moderate social impairment, and severe occupational impairment, to include being fired from his last job due to difficulties with retention and concentration.  The examiner stated that his decline at work was more likely than not due to increased alcohol use and the likely cognitive impairment resulting from his alcohol use.  The examiner further stated that the Veteran appeared to embellish his PTSD symptoms and that he minimized the effects of his alcohol use.  His medications were noted to include clonazepam, and trazodone.  He reported drinking six beers a day.  The examiner noted that he smelled of alcohol, and the Veteran explained that he had drunk a significant amount the previous night.  The Veteran's symptoms were noted to include depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, and disturbances of motivation and mood.  On examination, affect was appropriate.  Speech was slightly slurred.  Thought processes were slowed.  Judgment and insight were fair.  The Veteran denied homicidal or suicidal ideation.  The examiner indicated that the Veteran's symptoms were "likely stable" when compared to his last examination, and that his complaints of increased symptomatology were "suspect."  The examiner explained that the Veteran had provided contradicting reports as to his social life (i.e., not being in a relationship since his divorce vs. a longstanding girlfriend), and experiencing hallucinations.  The diagnoses were PTSD, moderate recurrent major depressive disorder, and alcohol use disorder.  

The Board finds that an initial evaluation in excess of 50 percent is not warranted prior to October 13, 2015.  The November 2010 VA PTSD examination report shows that the Veteran's GAF score was  55, which  is evidence of moderate symptoms.  The examiner stated that his PTSD and depression are likely having a moderate impact on his ability to maintain steady employment, maintain close interpersonal relationships, and his social life.  The examiner stated that the Veteran's PTSD resulted in reduced reliability and productivity in work efficiency.  This most closely corresponds to the criteria for a 50 percent rating under the General Rating Formula at 38 C.F.R. § 4.130.  

With regard to the September 2014 VA PTSD DBQ, the examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas.  This most closely corresponds to the criteria for a 70 percent rating under the General Rating Formula at 38 C.F.R. § 4.130.  However, medical reports should be viewed in their full context, and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  In this case, the examiner stated that the Veteran's social function remained unchanged since his last examination, and that the Veteran's symptoms were "likely stable" when compared to his last examination (the Board has determined that the November 2010 VA PTSD examination report shows no more than moderate symptoms).  The September 2014 VA examiner further cautioned that the Veteran's complaints of increased symptomatology were "suspect."  In this regard, although the Veteran has not worked since 2009, he has provided conflicting accounts as to the reason for this (PTSD symptoms vs. breaking a leg in a 2009 motor vehicle accident).  See e.g., November 2010 VA PTSD examination report; VA progress note, dated in March 2012 (noting a history of left ankle trauma, open partial amputation with only soft tissue connecting ankle to tibia and fibula, hospitalization complicated by numerous surgeries including ORIF (open reduction, internal fixation) of ankle with external fixation, and wound infection, and that the Veteran reported that "he was an iron worker until having to leave his job after the accident to his foot in July 2010").  In summary, the findings do not support a conclusion that his symptoms are productive of a "similar severity, frequency, and duration" as those required for an initial evaluation in excess of 50 percent.  Vazquez-Claudio, 713 F.3d at 116; General Rating Formula for Mental Disorders.

There is insufficient evidence of such symptoms as occupational and social impairment, with deficiencies in most areas, judgment, thinking or mood, due to such symptoms as suicidal ideations, obsessional rituals that interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships, nor are there other psychiatric symptoms of a "similar severity, frequency, and duration" as those required for a 70 percent evaluation under the General Rating Formula, that are shown to have resulted in the required level of impairment.  Vazquez-Claudio.  

Given the foregoing, the Board finds that prior to October 13, 2015, the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation of 70 percent under DC 9411.  See 38 C.F.R. § 4.7; Vazquez-Claudio (38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).  Accordingly, the preponderance of the evidence is against an initial evaluation in excess of 50 percent prior to October 13, 2015, and to this extent the claim must be denied.

The Board has also considered whether referral for an extraschedular rating is appropriate.  This requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  

The Board finds that the schedular evaluation assigned for the Veteran's service-connected PTSD is adequate.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  In this regard, the period from October 2014, at which time the Veteran sustained a stroke, does not contain any evidence upon which to conclude that the Veteran's PTSD warrants a referral for an extraschedular evaluation.  See VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998) (evidence of increased disablement must be "factually ascertained with a degree of certainty").  The Board notes that its decision as to clear and unmistakable error (CUE), infra, does not change this decision, inasmuch as the issue here involves application of 38 C.F.R. 
§ 3.321 (b ) and not 38 C.F.R. § 3.105.  Notwithstanding the Veteran's difficulties with communicating, service connection is not currently in effect for a cerebrovascular accident, and there are no findings to show his PTSD symptoms fall within the first step of Thun.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his PTSD disability has resulted in any hospitalizations.  The Veteran is shown to have quit working in 2009 and he has provided inconsistent reports as to the reason he left his job (discussed infra).  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  In addition, this issue has not been argued by the Veteran, nor is it reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

The Board has considered the Veteran's statements, and the lay statements, submitted in support of the argument that the Veteran should be entitled to an initial increased evaluation for his PTSD.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an initial increased evaluation.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

In deciding the Veteran's claim, the Board has considered the determination in Fenderson and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claim to October 13, 2015, supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disability such that an increased evaluation is warranted prior to October 13, 2015.  

The Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107 (b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Propriety of Reduction in PTSD

The next issue is the propriety of the RO's reduction, effectuated in February 2017, of the Veteran's PTSD evaluation from 100 percent to 50 percent, with an effective date of June 1, 2017.  

In June 2016, the RO increased the Veteran's PTSD evaluation from 50 percent to 100 percent.  The RO noted that a VA PTSD DBQ dated in October 2015, showed that the VA examiner concluded that it was not possible to differentiate the Veteran's PTSD symptoms from the symptoms of his cerebrovascular accident (stroke) that he suffered in January 2015.  The RO stated, "Therefore all of the symptoms listed on the examination must be considered as attributed to your service connected PTSD." 

In February 2017 , the RO determined that its increase in the Veteran's PTSD evaluation from 50 percent to 100 percent was based on clear and unmistakable error.  Specifically, in reference to the October 2015 VA PTSD DBQ, the RO stated:

Although the examiner stated it is not possible to differentiate what portion of the total occupational and social impairment is caused by each mental disorder, the remarks section of that response states the main problem that you have is your functional communication, which is due to your nonservice connected stroke.  The interviewing clinician states that he cannot comment on your PTSD symptoms or emotional functioning.  Based on the examiners statements that it would be speculative to comment on your PTSD because a complete evaluation was unable to be performed, we do not know the current level of impairment due to PTSD.

The Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination: (1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

The VA PTSD DBQ at the center of this issue shows that the examination was conducted on October 13, 2015.  The examiner noted the following: the Veteran sustained a stroke in January 2015.  He has aphasia and possible dementia as a result.  He was unable to write, and had difficulty reading since his stroke.  He has very severe Boca's aphasia and concomitant moderate to severe apraxia of speech.  He was showing an emergent ability to complete carrier phrases with single words with moderate cueing.  He has been receiving speech services on a bi-weekly basis.  He was unable to provide any history of mental health treatment.  The Veteran is not capable of managing his financial affairs.  The examiner reported being unable to make an accurate assessment of the Veteran's PTSD symptoms due to the severity of his communication issues.  The examiner could not comment on the Veteran's PTSD without resorting to speculation.  The Veteran's impairments in speech and functional communications did not allow an interview to obtain all of the needed information.  

The Board finds that the RO's June 2016 rating decision, which increased the Veteran's evaluation for PTSD from 50 percent to 100 percent, effective October 13, 2015, is not shown to have been based on CUE.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, the Veteran sustained a stroke in January 2015.  In October 2015, a VA examiner determined that an accurate assessment of the Veteran's PTSD symptoms could not be made due to the severity of his communication issues, and the examiner concluded that there was no comment on the Veteran's PTSD without resorting to speculation.  There is no opinion of record that is sufficient to allow for dissociation of any level of the Veteran's cerebrovascular accident from his service-connected symptoms.  Id.  Whether or not any such opinion may be obtained at a future date is mere speculation.  

The Court has held that for CUE to be demonstrated, if must be "absolutely clear that a different result would have ensued," or else the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In this case, given the lack of medical evidence upon which to dissociate the Veteran's cerebrovascular accident from his service-connected PTSD symptoms, any conclusion that the RO's increase of the Veteran's PTSD evaluation to 100 percent in June 2016 was CUE would require, as indicated by the October 2015 VA examiner, "a resort to speculation."  This cannot rise to the level of CUE.  The alleged error must be of fact or of law and, when called to the attention of later reviewers, compel the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Id.  Accordingly, the Board finds that the Veteran's 100 percent evaluation was improperly reduced, and that the 100 percent evaluation for the Veteran's PTSD disability should be restored.  

Accordingly, the Board finds that restoration of the 100 percent evaluation for the Veteran's PTSD, effective June 1, 2017, is warranted.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled. "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); 38 C.F.R. §§ 3.341(a), 4.16(a).  

Service connection is currently in effect for PTSD, atherosclerotic heart disease, hearing loss, and tinnitus.  

On June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that General Counsel precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

But in view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the O.G.C. precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.

The Board therefore is also granting the TDIU claim since the total occupational and social impairment due to the service-connected PTSD also is reason to grant a TDIU inasmuch as the severity of this disability precludes the Veteran from engaging in all forms of employment that is substantially gainful.  See Faust v. West, 13 Vet. App. 342 (2000); Moore v. Derwinski, 1 Vet. App. 356, 359 (1991); and 38 C.F.R. § 4.16 (a). 

The Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that TDIU on a schedular basis is warranted.  The October 2015 VA PTSD DBQ indicates that the Veteran sustained a stroke in January 2015, and that he has severe communications difficulties that rendered the examiner unable to make an accurate assessment of the Veteran's PTSD symptoms.  However, the Veteran's 100 percent rating for PTSD implicitly indicates that he has total occupational and social impairment.  See 38 C.F.R. § 4.130, General Rating Formula.  The Board therefore finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that TDIU on a schedular basis is warranted.  The Board notes that the effective date of this award is not before the Board at this time, as it must be addressed by the RO in the first instance.

Duties to Notify and Assist

To the extent that the Board has granted the Veteran's claims, the Board finds that a detailed discussion of the VCAA is unnecessary as to the restoration issue.  Any potential failure of VA in fulfilling its duties to notify and assist the Veteran is essentially harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793   (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations. 

In April 2015, the Board remanded this claim.  The Board directed that all of the Veteran's outstanding VA and non-VA treatment for PTSD be obtained.  This has been done (the Veteran is not shown to have received any non-VA treatment for PTSD).  The Board further directed that the Veteran be scheduled for a VA examination to determine the nature and severity of his PTSD.  In October 2015, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369   (Fed. Cir. 2004).


ORDER

Prior to October 13, 2015, an initial evaluation in excess of 50 percent is denied.

Restoration of the 100 percent disability evaluation for service-connected PTSD is granted effective June 1, 2017, subject to the laws and regulations governing the award of monetary benefits.

TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


